DETAILED ACTION
		Application No. 16/995,175 filed on 05/30/2014 has been examined. In this Office Action, claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim
in dependent form shall contain a reference to a claim previously set forth and
then specify a further limitation of the subject matter claimed. A claim in
dependent form shall be construed to incorporate by reference all the limitations
of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C.
112], a claim in dependent form shall contain a reference to a claim previously set
forth and then specify a further limitation of the subject matter claimed. A claim
in dependent form shall be construed to incorporate by reference all the
limitations of the claim to which it refers.

 Claim 14-15 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 14-15 recite that a method of claim 1 and a method of claim 3; however, claim 1 and claim 3 appears to be a system. Claims 14-15 fail to include all limitations of the claim upon which it depends. Claims 14-15 are therefore an improper dependent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 20 recites that a system of claim 15; however, claim 15 appears to be a method. Claims 20 fails to include all limitations of the claim upon which it depends. Claim 20 is therefore an improper dependent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-2, 9-10, 14-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At Step 1: The claims 1, 9 and 16 recites request, from a first application system, a first one or more combinations of search parameters…, transmit a first query to the first application system including values of search parameters…., receive a first data subject identifier of the first application system. Therefore, the claims are directed to a process which is a statutory category of invention.
At Step 2A, prong 1, the independent claims 1, 9 and 16 recite limitations of “request, from a first application system, a first one or more combinations of search parameters for identifying a data subject identifier of the first application system; transmit a first query to the first application system including values of search parameters of a first one of the first one or more combinations of search parameters, the values associated with a first data subject; receive a first data subject identifier of the first application system in response to the first query; transmit a second query to the first application system including the first data subject identifier;  and receive data of the first application system associated with the first data subject identifier in response to the second query”. This process request, from a first application system, a first one or more combinations of search parameters…, transmit a first query to the first application system including values of search parameters…., receive a first data subject identifier of the first application system. This process can be a mental process, as a person can perform to request, from a first application system, a first one or more combinations of search parameters…, transmit a first query to the first application system including values of search parameters…., receive a first data subject identifier of the first application system. Such step of performing a data processing task that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 9 and 16 recite an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claims 1, 9 and 16 recites additional elements “request, from a first application system, a first one or more combinations of search parameters…, transmit a first query to the first application system including values of search parameters…., receive a first data subject identifier of the first application system.;”.
The limitations, “request, from a first application system, a first one or more combinations of search parameters…, transmit a first query to the first application system including values of search parameters…., receive a first data subject identifier of the first application system...;” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of “request, from a first application system, a first one or more combinations of search parameters…, transmit a first query to the first application system including values of search parameters…., receive a first data subject identifier of the first application system…” for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of requesting and receiving data based on transmitted query the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra solution activity, for instance "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claim recites additional element – a memory and a processor (in claims 1, 16), a memory and a processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of requesting, transmitting and receiving) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 1, 9 and 16 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 
Claim 2 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 2 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “wherein the data is personal data of the first data subject”, which is abstract idea of a generic computer component of receiving data based on query, and therefore, does not amount to significantly more than the abstract idea.

Claim 14 is dependent on claim 3 and includes all the limitation of claim 3. Therefore, claim 14 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “wherein determining that the first data subject identifier corresponds to the first data subject comprises requesting information from the first data subject”, which is abstract idea of a generic computer component of receiving data based on query, and therefore, does not amount to significantly more than the abstract idea.
Claim 15 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 5 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “wherein receiving the first data subject identifier of the first application system comprises receiving a plurality of data subject identifiers of the first application system, each of the plurality of data subject identifiers associated with respective identifying information, the method further comprising: determining that the first data subject identifier corresponds to the first data subject based on the identifying information associated with the first data subject identifier”, which is abstract idea of a generic computer component of receiving data based on query, and therefore, does not amount to significantly more than the abstract idea.
Claim 20 is dependent on claim 15 and includes all the limitation of claim 15. Therefore, claim 20 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “the first application system to determine the first one or more combinations of search parameters based on data stored in the first data store”, which is abstract idea of a generic computer component of receiving data based on query, and therefore, does not amount to significantly more than the abstract idea.
Dependent claims 10, 17 are rejected under 35 U.S.C 101 not patent eligible subject matter for the same reason address in claim 2 above.

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Pereira et al discloses US 11196665 B1 Routing application calls.
Phong et al discloses US 20200241865 A1 RELEASE ORCHESTRATION FOR PERFORMING PRE-RELEASE, VERSION SPECIFIC TESTING TO VALIDATE APPLICATION VERSIONS.
Svee discloses US 20180300369 A1 Secure query interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166